Citation Nr: 1826637	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the causes of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1985.  He died in March 2011, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The case is now under the jurisdiction of the Montgomery, Alabama Regional Office (RO).

In April 2017, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing 

In October 2017, the Board requested expert medical opinion from the Veterans Health Administration (VHA).  In January 2018, the Board provided the Appellant and her representative a copy of the November 2017 VHA opinion with an additional 60 day period to provide additional evidence and/or argument.




FINDINGS OF FACT

1.  At the April 2017 Board hearing, the Appellant withdrew her appeal relating to her claim for accrued benefits.

2.  The Veteran died in March 2011; the certificate of death listed the immediate causes of death as massive gastrointestinal bleeding.  Severe coagulopathy, alcohol-related cirrhosis, and thrombocytopenia were listed as underlying causes of death; and a seizure disorder, along with esophageal varices, were listed as conditions contributing to death but not resulting in the underlying causes of death.

3.  At the time of his death, the Veteran was service-connected for hypertension and residuals of hemorrhagic stroke associated with hypertension (headaches, left upper extremity residuals, left lower extremity residuals, and seizures).

4.  Gastrointestinal bleeding, severe coagulopathy, alcohol-related cirrhosis, thrombocytopenia and/or esophageal varices did not manifest during service and are unrelated to service, and service-connected disabilities did not contribute substantially or materially to death, combine to cause death, or aide or lent assistance to the production of death.

5.  The Veteran was not a former prisoner of war, nor was he in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service or for a period of 10 or more years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Appellant's claim for accrued benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. § 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.5, 3.102, 3.159, 3.303, 3.312 (2017).

3.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Accrued Benefits Claim

An appellant, or her authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In the present case, at the April 2017 Board hearing, the Appellant, through her representative, withdrew the claim of entitlement to accrued benefits.  See Board Hearing Transcript, p. 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board finds that the Appellant's withdrawal of the claim was well-informed; thus, the Board no longer has jurisdiction to review that issue, and the appeal, as it pertains specifically to that issue, is dismissed.  38 U.S.C. § 7105(b)(2).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist other than argument pertaining to inadequate medical opinion.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Veteran's representative has argued that the VHA opinion obtained by the Board is inadequate as follows:

We assert that the negative nexus opinions rendered by the VA Internist in November 2017 are inadequate as they fail to provide sufficient detail to resolve the Board's medical questions.  The Court has held that an adequate medical opinion is one that provides sufficient detail to fully inform the Board on its medical question.  D'Aries v. Peake, 22 Vet.App. 97, 104, (2008);Green v. Derwinski,1Vet.App. 121, 124 (1991).

Review of the examiner's responses reveals that he failed to fully address the Board's four particular areas of relevant evidence in this case.  Moreover, the examiner's responses are no [sic] conclusive and do not appear to be supported by competent medical rationale.  Therefore, we contend that these conclusions are inadequate per D'Aries, as they fail to provide sufficient detail to resolve the Board's medical questions

The Board disagrees.  The Board directed the VHA examiner's attention to 4 particular pieces of evidence, but did not require discussion of each item.  However, the VHA examiner clearly cited to the Veteran's relevant treatment records, and the VHA examiner directly responded to the hearing testimony and theories offered by the Appellant.  The Board also finds that the VHA examiner's opinion was not conclusory and was supported by competent medical rationale by explaining the results from an esophagogastroduodenoscopy (EGD), the results from an electroencephalography (EEG), that an international normalized ratio (INR) in 2009 showed evidence of coagulopathy, and the fact that portal hypertension and hypertension of the arterial system are medically distinct disorders.  The VHA examiner also reasoned that the Veteran's loss of consciousness was due to a gastrointestinal bleed based upon the clinic findings documented at the time.  The Board finds that his opinion complies with the Board's VHA opinion request.

Service Connection for the Veteran's Cause of Death

Benefits may be awarded to a veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant contends that the Veteran's service-connected disabilities caused and/or contributed to his death.  At the hearing, the Appellant stated that the Veteran may have collapsed due to a seizure disorder prior to his death.  The Appellant's representative stated that the Veteran's seizure disorder may have caused a rupture of esophageal varices, which in turn led to his death.  For the foregoing reasons, the Board finds that service connection for the Veteran's cause of death is not warranted.

As a preliminary matter, the Board notes that the Veteran's death certificate lists massive gastrointestinal bleeding as the immediate cause of death.  Severe coagulopathy, alcohol-related cirrhosis, and thrombocytopenia were listed as underlying causes of death; and a seizure disorder, along with esophageal varices, were listed as conditions contributing to death but not resulting in the underlying causes of death.

A March 2011 hospital summary report identifies ruptured esophageal varices as the likely source of bleeding.  There is no evidence or argument presented that massive gastrointestinal bleeding, severe coagulopathy, alcohol-related cirrhosis, thrombocytopenia and/or esophageal varices are related to active military service.  There were no complaints treatments or manifestations of these conditions during service.  The Board finds that direct service connection for gastrointestinal bleeding, severe coagulopathy, alcohol-related cirrhosis, thrombocytopenia and/or esophageal varices is not warranted.  Given the above, the ensuing analysis will focus on the Veteran's service-connected disabilities as they pertain to the Veteran's death.

A July 2010 rating decision granted service connection for hypertension and residuals of hemorrhagic stroke associated with hypertension (headaches, left upper extremity residuals, left lower extremity residuals, and seizures), effective March 26, 2009.

A review of the Veteran's post-service treatment records reflects, in part, treatment for alcohol-related liver cirrhosis and esophageal varices prior to his death.

In a June 2012 VA examination report, the examiner opined that the Veteran's death is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  In so finding, the examiner noted that the Veteran's death stemmed from ruptured esophageal varices and that these varices arose due to portal hypertension from alcoholic cirrhosis that is not related to any service-connected condition.  The examiner also indicated that cirrhosis can cause severe coagulopathy, but that this condition is not related to any of the Veteran's service-connected conditions.

In a November 2013 VA examination report, the examiner opined that the Veteran's service-connected conditions did not cause or substantially contribute to the Veteran's death.  In so finding, the examiner noted that the Veteran's gastrointestinal bleeding complications were a result of Mallory-Weiss tear and ruptured esophageal varices resulting from the Veteran's cirrhotic liver.  The examiner, however, found there was no evidence in the medical file to support that the Veteran's seizure disorder played a role in the development of the Veteran's gastrointestinal bleeding.

In November 2017, a VHA expert in internal medicine similarly opined that there was no evidence that the Veteran's seizure disorder related to his death.  The VHA expert noted that the seizure disorder was caused by scarring from an intracerebral bleed, but there is no evidence that it was a significant event causing death and that the Veteran's loss of consciousness was due to a gastrointestinal bleed.  The VHA expert further noted that there appeared to be confusion concerning whether hypertension contributed to the Veteran's death.  The VHA expert stated that portal hypertension is secondary to liver scarring and causes a 'backup' of blood draining the stomach, small intestine, and large intestine; however this condition is separate from the Veteran's service-connected hypertension of the arterial system.

The Board finds that the November 2017 VHA opinion holds significant probative value as it pertains to whether the Veteran's hypertension and/or seizure disorder substantially or materially contributed to his cause of death.  This examiner specifically considered whether portal hypertension had any relationship to service-connected hypertension, and also considered whether a seizure disorder had occurred prior to death and materially contributed to death.  The VHA examiner cited to specific findings of record, and also specifically considered the medical significance of the Veteran's symptomatology leading to his unconsciousness prior to death.

On the other hand, the only competent evidence tending to support the claim consists of the Veteran's death certificate which lists seizure disorder as "Other significant conditions contributing to death but not resulting in the underlying cause."  However, the seizure disorder had to contribute substantially or materially to death, combine to cause death, or aide or lend assistance to the production of death" in order to qualify for benefits under 38 U.S.C. § 1310.  The death certificate does not quantify the extent of contribution to death by the seizure disorder, and the medical records associated with the claims folder also do not quantify the extent of the relationship between seizure disorder and death.  There is no rationale offered explaining how the seizure disorder contributed to death.  As such, this evidence contains significantly less probative value than the 2017 VHA opinion.

The remaining evidence of record consists of lay statements, in which the Appellant contends that the Veteran's service-connected disabilities contributed to his death and the Veteran's representative theorizes that the seizure disorder caused the esophageal varices.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

To the extent the Appellant claims that the Veteran's service-connected conditions caused or contributed to the Veteran's death, the Board finds that the Appellant, as a lay person, is not competent to opine as to the Veteran's cause of death.  Opining as to cause of death is a complex medical question that requires specialized knowledge.  As such, the Board affords such statements regarding the Veteran's cause of death by the Appellant and her representative little probative value which are greatly outweighed by the VHA examiner who provided an opinion based upon review of the claims folder in light of his medical training and expertise.

While sympathetic to the Appellant's claim, the Board finds that, based on the competent and probative evidence of record, the Veteran's service-connected disabilities were neither a principle nor contributory cause of the Veteran's death.  As such, the Board finds that the evidence weighs against a finding that the Veteran's death in March 2011 was related to a service-connected disability or to service in any other way.  Service connection for the cause of the Veteran's death is therefore denied.  There is no doubt of material fact to be resolved in the Appellant's favor.  38 U.S.C. § 5107(b).

DIC

The Appellant claims DIC under 38 U.S.C. § 1318.

A surviving spouse may establish entitlement to DIC where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22.

The evidence establishes that the Veteran was discharged from active duty in December 1985 and had no service-connected disabilities at that time.  At the time of his death, he had been rated as totally disabled for approximately two years.  He was never a prisoner of war.  There is no evidence in the record to contradict these findings.  For these reasons, DIC benefits under 38 U.S.C. § 1318 are not warranted as a matter of law.


ORDER

Entitlement to accrued benefits is dismissed.

Entitlement to service connection for the causes of the Veteran's death is denied.

DIC under 38 U.S.C. § 1318 is denied.



 


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


